On petition for rehearing. Appellant has filed a very careful and thoughtful petition for rehearing; the basis for which is the court's construction of the scope of Ch 28-32 of the Revised Code known as the "Administrative Agencies, Uniform Practice Act." It is stated that the court has inadvertently overlooked the contention that under a proper construction the district court, even though it be a court of general jurisdiction under the constitution of the State, cannot take and consider testimony additional to that taken by the board or agencies, even though the parties so stipulate.
We did not overlook this proposition. It is admitted that the general jurisdiction of the district court is set forth in § 103 of the constitution of the State and thereunder it has original jurisdiction "of all causes both at law and equity, and such *Page 447 
appellate jurisdiction as may be conferred by law." "It does not have exclusive original jurisdiction in probate and testamentary matters, etc." This is vested in the county court. (See § 111 of the Constitution.) Appellate jurisdiction in such case is "conferred by law," for example.
The subject matter involved in this case is one within the constitutional jurisdiction of the district court. The legislature does not seek to diminish it. It seeks a speedier and an expert determination of a controversy and provides for a review thereof. The question of whether the testimony offered before the tax commissioner may be enlarged in scope is a procedural matter — not a constitutional one. The constitutional jurisdiction over the matter involved cannot be diminished. A method for presenting it may be devised, and such method is one which the legislature may outline.
That the parties may waive procedural matters, in so far as the district court is concerned, is unquestioned. Because the statute requires the service of a summons upon a defendant in order to bring him into court in a matter within the court's jurisdiction, does not prevent the defendant from waiving the issuance or service of the summons. The same with waiving a jury. Stipulating that the court may try an issue on affidavits instead of having witnesses produced, and other matters too numerous to mention, are all matters of procedure.
Instead of sending the matter back to the administrative agency for the taking of testimony the parties may waive that procedure, and in the interest of speediness or for other good reasons may have the testimony taken in the district court as was done in this case. The parties, if they so desire, may forego the opinion or view of the agency if the Court be willing.
The matter presented on this petition was not overlooked by the court. The petition for rehearing is denied.
CHRISTIANSON, Ch. J., NUESSLE and BURKE, JJ., concur.
MORRIS, J., not participating. *Page 448